PER CURIAM.
Defendant, William Joseph Bush, raises two points in this appeal.
The first concerns the sufficiency of the evidence to support the defendant’s conviction of manslaughter. We find the evidence on manslaughter sufficient, and we reject this point.
The second point raised is that the judgment erroneously refers to manslaughter as a first degree felony, whereas manslaughter is a second degree felony. We agree.
Remanded for correction of the judgment. Otherwise, affirmed.
SCHEB, A.C.J., and LEHAN and HALL, JJ., concur.